       Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 1 of 23



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

CAITLIN LEEBURN, Individually and      Case No.
On Behalf of All Others Similarly
Situated,
                                       CLASS ACTION COMPLAINT FOR
                        Plaintiff,     VIOLATIONS OF THE FEDERAL
                                       SECURITIES LAWS
                v.

SCWORX CORP. and MARC S.               JURY TRIAL DEMANDED
SCHESSEL,

                        Defendants.
            Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 2 of 23



       Plaintiff Caitlin Leeburn (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through her attorneys, alleges the following upon information and belief, except as

to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, her counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by SCWorx Corp.

(“SCWorx” or the “Company”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by SCWorx; and (c) review of other publicly available information concerning

SCWorx.

                       NATURE OF THE ACTION AND OVERVIEW

       1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired SCWorx securities between April 13, 2020 and April 17, 2020, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).

       2.       SCWorx provides data content and services related to the repair, normalization and

interoperability of information for healthcare providers.

       3.       On April 13, 2020, before the market opened, SCWorx announced that it had

received a committed purchase order of two million COVID-19 rapid testing kits, “with provision

for additional weekly orders of 2 million units for 23 weeks, valued at $35M per week.”

       4.       On this news, the Company’s share price increased by $9.77, to close at $12.02 per

share on April 13, 2020.

       5.       On April 17, 2020, Hindenburg Research issued a report doubting the validity of

the deal, calling it “completely bogus.” According to Hindenburg Research, the COVID-19 test




                                                 1
            Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 3 of 23



supplier that SCWorx is buying from, Promedical, has a Chief Executive Officer “who formerly

ran another business accused of defrauding its investors and customers” and “was also alleged to

have falsified his medical credentials,” Promedical claimed to the FDA and regulators in Australia

to be offering COVID-19 test kits manufactured by Wondfo, but “Wondfo put out a press release

days ago stating that Promedical ‘fraudulently mispresented themselves’ as sellers of its Covid-19

tests and disavowed any relationship,” and the buyer that SCWorx claimed to have lined up does

not appear to be “capable of handling hundreds of millions of dollars in orders.”

       6.       On this news, the Company’s share price fell $1.19, or more than 17%, over three

consecutive trading sessions to close at $5.76 per share on April 21, 2020, on unusually heavy

trading volume.

       7.       On April 22, 2020, the SEC halted trading of the Company’s stock. As of the filing

of this complaint, trading remains halted.

       8.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects.     Specifically, Defendants failed to disclose to investors that: (i)

SCWorx’s supplier for COVID-19 tests had previously misrepresented its operations; (ii)

SCWorx’s buyer was a small company that was unlikely to adequately support the purported

volume of orders for COVID-19 tests; (iii) as a result, the Company’s purchase order for COVID-

19 tests had been overstated or entirely fabricated; and (iv) as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects, were materially

misleading and/or lacked a reasonable basis.




                                                  2
             Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 4 of 23



        9.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

        10.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        11.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        12.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78 aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. In addition, the Company’s principal executive offices are

located in this District.

        13.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        14.      Plaintiff Caitlin Leeburn, as set forth in the accompanying certification,

incorporated by reference herein, purchased SCWorx securities during the Class Period, and




                                                   3
          Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 5 of 23



suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       15.      Defendant SCWorx is incorporated under the laws of Delaware with its principal

executive offices located in New York, New York. SCWorx’s common stock trades on the

NASDAQ exchange under the symbol “WORX.”

       16.      Defendant Marc S. Schessel (“Schessel”) was the Company’s Chief Executive

Officer (“CEO”) and interim Chief Financial Officer (“CFO”) at all relevant times. Schessel,

because of his positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market. Schessel was

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of his positions and access to material non-public

information available to him, Schessel knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations which

were being made were then materially false and/or misleading. Schessel is liable for the false

statements pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

                                            Background

       17.      SCWorx provides data content and services related to the repair, normalization and

interoperability of information for healthcare providers.




                                                   4
          Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 6 of 23



                                Materially False and Misleading
                           Statements Issued During the Class Period

       18.     The Class Period begins on April 13, 2020, when SCWorx announced that it had

received a committed purchase order of two million COVID-19 rapid testing kits, “with provision

for additional weekly orders of 2 million units for 23 weeks, valued at $35M per week.” In a press

release, the Company stated:

       SCWorx Corp. (Nasdaq: WORX) announced today that it has received a committed
       purchase order from Rethink My Healthcare, a U.S.-based virtual healthcare
       network, for two million COVID-19 Rapid Testing Units, with provision for
       additional weekly orders of 2 million units for 23 weeks, valued at $35M per week.

       Under the Order, SCWorx will supply Rethink My Healthcare with IgM/IgG Rapid
       Detection Kits. SCWorx anticipates receiving the first 2 million rapid detection kits
       within approximately two weeks.

       “Widespread testing for COVID-19 disease in the United States is absolutely
       critical for saving lives and reopening our economy,” said Marc Schessel, CEO of
       SCWorx. “Our substantial purchase order from Rethink My Healthcare will
       significantly increase the availability of rapid-test kits in the United States.
       Additional purchase orders currently under negotiation with certain other parties
       could further increase the U.S. supply of these important tests in the near term.”

       19.     On this news, the Company’s share price increased by $9.77, to close at $12.02 per

share on April 13, 2020.

       20.     The above statements identified in ¶ 18 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors that: (i) SCWorx’s supplier for

COVID-19 tests had previously misrepresented its operations; (ii) SCWorx’s buyer was a small

company that was unlikely to adequately support the purported volume of orders for COVID-19

tests; (iii) as a result, the Company’s purchase order for COVID-19 tests had been overstated or

entirely fabricated; and (iv) as a result of the foregoing, Defendants’ positive statements about the




                                                 5
          Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 7 of 23



Company’s business, operations, and prospects, were materially misleading and/or lacked a

reasonable basis.

                                        The Truth Emerges

       21.       On April 17, 2020, Hindenburg Research issued a report doubting the validity of

the deal, calling it "completely bogus," considering Chief Executive Officer Marc Schessel's

checkered past, questionable credibility of supplier Promedical, and the relatively small size of its

client Rethink My Healthcare. In a report entitled “SCWorx: Evidence Points to its Massive

COVID-19 Test Deal Being Completely Bogus, Price Target Back to $2.25 Or Lower,”

Hindenburg Research stated, in relevant part:

             •   SCWorx, a nanocap company headquartered in a Regus rental office in New
                 York City, recently announced it had entered in to massive $35 million per
                 week deal to buy and re-sell Covid-19 tests, causing its stock to surge 434%.
             •   SCWorx’s CEO has a checkered past, including pleading guilty to felony
                 tax evasion charges and paying a judgement in a lawsuit alleging he
                 submitted fraudulent expense reports.
             •   The Covid-19 test supplier that SCWorx is buying from, Promedical, also
                 is laden with red flags. Its CEO is a convicted rapist and formerly ran
                 another business accused of defrauding its investors and customers. The
                 CEO was also alleged to have falsified his medical credentials.
             •   Promedical claimed to the FDA and regulators in Australia to be offering
                 COVID-19 test kits manufactured by large, well-respected Chinese firm
                 Wondfo.
             •   Wondfo put out a press release days ago stating that Promedical
                 “fraudulently mispresented themselves” as sellers of its Covid-19 tests and
                 disavowed any relationship. We spoke with Wondfo and confirmed there
                 was never any relationship.
             •   Meanwhile, the buyer that SCWorx has lined up for up to $840 million
                 dollars in tests is a virtual healthcare company started by a 25-year-old in
                 August 2018 that looks modestly sized, with only 3 employees and 3
                 consultants/advisors listed on its team page–hardly the major partner that
                 we believe would be capable of handling hundreds of millions of dollars in
                 orders.
             •   Obviously, we believe the Covid-19 hype surrounding SCWorx is
                 completely bogus and we predict shares will soon return to the $2.25 price
                 level they were at prior to the hype.
             •   We also think shares risk being halted and ultimately could move far lower
                 than $2.25 if/when regulators investigate the company’s potentially


                                                   6
          Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 8 of 23



               nefarious business practices at a time when our country and its citizens are
               arguably at their most vulnerable. We’re offended by how egregious this
               appears, not only as investors, but as Americans.

(Emphasis added.)

       22.     On this news, the Company’s share price fell $1.19, or more than 17%, over three

consecutive trading sessions to close at $5.76 per share on April 21, 2020, on unusually heavy

trading volume.

       23.     On April 22, 2020, the SEC halted trading of the Company’s stock. As of the filing

of this complaint, trading remains halted.

                               CLASS ACTION ALLEGATIONS

       24.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired SCWorx securities between April 13, 2020 and April 17, 2020, inclusive,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

       25.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, SCWorx’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds

or thousands of members in the proposed Class. Millions of SCWorx common stock were traded

publicly during the Class Period on the NASDAQ. Record owners and other members of the Class

may be identified from records maintained by SCWorx or its transfer agent and may be notified of




                                                  7
          Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 9 of 23



the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        26.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        27.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        28.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of SCWorx; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

        29.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.




                                                    8
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 10 of 23



                             UNDISCLOSED ADVERSE FACTS

       30.     The market for SCWorx’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, SCWorx’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired SCWorx’s securities

relying upon the integrity of the market price of the Company’s securities and market information

relating to SCWorx, and have been damaged thereby.

       31.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of SCWorx’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about SCWorx’s business, operations, and prospects as alleged herein.

       32.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about SCWorx’s financial well-being and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/ormisleading statements during the Class Period resulted in Plaintiff and other




                                                 9
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 11 of 23



members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       33.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       34.     During the Class Period, Plaintiff and the Class purchased SCWorx’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       35.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere here in in detail, Schessel, by virtue of his receipt

of information reflecting the true facts regarding SCWorx, his control over, and/or receipt and/or

modification of SCWorx’s allegedly materially misleading misstatements and/or his associations

with the Company which made him privy to confidential proprietary information concerning

SCWorx, participated in the fraudulent scheme alleged herein.




                                                 10
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 12 of 23



                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       36.     The market for SCWorx’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, SCWorx’s securities traded at artificially inflated prices during the Class Period. On

April 13, 2020, the Company’s share price closed at a Class Period high of $12.02 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of SCWorx’s securities and market information

relating to SCWorx, and have been damaged thereby.

       37.     During the Class Period, the artificial inflation of SCWorx’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about SCWorx’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of SCWorx and its business,

operations, and prospects, thus causing the price of the Company’s securities to be artificially

inflated at all relevant times, and when disclosed, negatively affected the value of the Company

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       38.     At all relevant times, the market for SCWorx’s securities was an efficient market

for the following reasons, among others:

               (a)     SCWorx shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;



                                                11
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 13 of 23



               (b)     As a regulated issuer, SCWorx filed periodic public reports with the SEC

and/or the NASDAQ;

               (c)     SCWorx regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     SCWorx was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly available

and entered the public marketplace.

       39.     As a result of the foregoing, the market for SCWorx’s securities promptly digested

current information regarding SCWorx from all publicly available sources and reflected such

information in SCWorx’s share price. Under these circumstances, all purchasers of SCWorx’s

securities during the Class Period suffered similar injury through their purchase of SCWorx’s

securities at artificially inflated prices and a presumption of reliance applies.

       40.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the




                                                  12
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 14 of 23



importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

        41.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of

SCWorx who knew that the statement was false when made.

                                         FIRST CLAIM
                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        42.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        43.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and



                                                  13
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 15 of 23



other members of the Class to purchase SCWorx’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

       44.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for SCWorx’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       45.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about SCWorx’s financial

well-being and prospects, as specified herein.

       46.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of SCWorx’s value and performance

and continued substantial growth, which included the making of, or the participation in the making

of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about SCWorx and its business operations and future prospects in light

of the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.




                                                 14
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 16 of 23



       47.     Schessel’s primary liability and controlling person liability arises from the

following facts: (i) Schessel was a high-level executive and/or director at the Company during the

Class Period and member of the Company’s management team or had control thereof; (ii) Schessel,

by virtue of his responsibilities and activities as a senior officer and/or director of the Company,

was privy to and participated in the creation, development and reporting of the Company’s internal

budgets, plans, projections and/or reports; (iii) Schessel had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) Schessel was aware of the

Company’s dissemination of information to the investing public which he knew and/or recklessly

disregarded was materially false and misleading.

       48.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing SCWorx’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       49.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of




                                                 15
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 17 of 23



SCWorx’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the securities trades, and/or in the absence of material adverse information that

was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiff and the other members of the Class acquired

SCWorx’s securities during the Class Period at artificially high prices and were damaged thereby.

        50.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that SCWorx was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their SCWorx securities,

or, if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        52.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM
                         Violation of Section 20(a) of The Exchange Act
                                         Against Schessel

        53.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.




                                                 16
           Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 18 of 23



          54.    Schessel acted as a controlling person of SCWorx within the meaning of Section

20(a) of the Exchange Act as alleged herein. By virtue of his high-level position and his ownership

and contractual rights, participation in, and/or awareness of the Company’s operations and intimate

knowledge of the false financial statements filed by the Company with the SEC and disseminated

to the investing public, Schessel had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

Schessel was provided with or had unlimited access to copies of the Company’s reports, press

releases, public filings, and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          55.    In particular, Schessel had direct and supervisory involvement in the day-to-day

operations of the Company and, therefore, had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised the same.

          56.    As set forth above, SCWorx and Schessel each violated Section 10(b) and Rule

10b-5 by their acts and omissions as alleged in this Complaint. By virtue of his position as a

controlling person, Schessel is liable pursuant to Section 20(a) of the Exchange Act. As a direct

and proximate result of Defendants’ wrongful conduct, Plaintiff and other members of the Class

suffered damages in connection with their purchases of the Company’s securities during the Class

Period.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:




                                                 17
         Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 19 of 23



       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.


                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: May 27, 2020                                     Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        BRONSTEIN, GEWIRTZ
                                                        & GROSSMAN, LLC
                                                        Peretz Bronstein



                                                   18
Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 20 of 23



                                   60 East 42nd Street, Suite 4600
                                   New York, NY 10165
                                   Telephone: (212) 697-6484
                                   peretz@bgandg.com

                                   Attorneys for Plaintiff




                              19
               Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 21 of 23


                                                                                   Thursday, April 30, 2020

 SCWorx (WORX)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against SCWorx Corp. (“SCWorx Corp.” or the “Company”) and authorize
the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire SCWorx securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired SCWorx securities during the class period, including providing testimony at deposition and
trial, if necessary. I understand that the Court has the authority to select the most adequate lead
plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in SCWorx
securities during the Class Period as speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Caitlin Leeburn


Acquisitions


Con gurable list (if none enter none)
      Date Acquired               Number of Shares Acquired                  Price per Share Acquired

 04/14/20                2                                           9.24



                                                                                                              1
              Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 22 of 23


 Sales


 Documents & Message


 Upload your brokerage statements showing your individual purchase and sale orders.
(redacted)




 Signature




 Full Name
 Caitlin Leeburn
(redacted)




                                                                                      2
       Case 1:20-cv-04072-JGK Document 1 Filed 05/27/20 Page 23 of 23



SCWorx Corp. (WORX)                                               Leeburn, Caitlin

                             List of Purchases and Sales

                      Purchase              Number of           Price Per
      Date             or Sale              Shares/Unit        Share/Unit

         4/14/2020          Purchase                       2                $9.2400
